       Case 1:19-mj-00215-GMH Document 28 Filed 03/22/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

             v.                              19-mj-215

SADIE BACA

              CONSENT MOTION FOR RECONSIDERATION OF BOND

      Counsel for the defendant, Sadie Baca, with the concurrence and the consent
of the Government requests reconsideration of Bond for the defendant.


      The factors that were considered at the original Bond Hearing September 3,
2019 have changed and the Parties wish to address the relevant bond
considerations as of March 21, 2020.


      Counsel for the Government and the Defendant are available on Monday
March 23rd, 2020 for a telephonic hearing. We waive the presence of the
defendant at this hearing.


                              Respectfully submitted,
                                       /s/
                              H. Heather Shaner, DC Bar 273276
                              Appointed by the Court for Sadie Baca
                              1702 S St. NW
                              Washington, D.C. 20009
                              202 265 8210
                              hhsesq@aol.com
